DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 16-28, in the reply filed on 7/20/21 is acknowledged. Applicant argued that a serious search burden does not exist between the groups of inventions; however, the presence of a search burden is not a requirement for unity of invention restrictions.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 19 is objected to because of the following informalities:  “is configured enable” should be “is configured to enable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014014561A by Kuri.
As to claim 16, Kuri discloses a device for customizing a washing program comprising a sensor to acquire spectral measurement values of organic compounds, a determination unit to determine functional groups of the organic compounds, and a customization unit to customize washing parameters based on the determined functional groups (para. 9).
As to claim 17, Kuri discloses that the washing parameters include temperature of the washing water (para. 17).
As to claim 18, Kuri discloses that the sensor performs near-infrared spectroscopy (paras. 18-19).
As to claim 19, Kuri discloses determination is made of functional groups of proteins, fats, and carbohydrates (para. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP2014014561A by Kuri in view of U.S. Patent 4070204 granted to Hardy et al.
As to claim 20, Kuri does not teach using a cold prewash when proteins are determined.  However, one of ordinary skill in the art would have recognized as obvious to use a cold prewash with proteins.  Hardy teaches that cold water rinsing avoids cooking or polymerizing protein food soil (col. 4, ll. 27-33).  One of ordinary skill in the art would have been motivated to use a cold prewash in order to avoid cooking or polymerizing proteins, as taught by Hardy.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014014561A by Kuri in view of U.S. Patent Application Publication 20090314313 by Classen et al.
As to claim 21, Kuri does not teach adding a protease when proteins are determined.  However, one of ordinary skill in the art would have recognized as obvious to use a protease with proteins.  Classen teaches that an enzyme such as a protease serves to break down proteins (para. 11).  One of ordinary skill in the art would have been motivated to use a protease in order to break down proteins during a wash cycle.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 23, Kuri does not teach adding an amylase when carbohydrates are determined.  However, one of ordinary skill in the art would have recognized as obvious to use an amylase with carbohydrates.  Classen teaches that an enzyme such as an amylase serves to break down proteins (para. 6).  One of ordinary skill in the art would have been motivated to use an amylase in order to break down carbohydrates during a wash cycle.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 24, Kuri does not teach adding a lipase when fats are determined.  However, one of ordinary skill in the art would have recognized as obvious to use a lipase with fats.  Classen teaches that an enzyme such as a lipase serves to break down fats (para. 6).  One of ordinary skill in the art would have been motivated to use a lipase .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014014561A by Kuri in view of JP2002300995A by Harada et al.
As to claims 25 and 26, Kuri does not teach determining a gelatinization temperature when carbohydrates are determined and customizing washing parameters to perform washing at that temperature.  However, one of ordinary skill in the art would have recognized as obvious to make that determination and perform the washing.  Harada teaches a dishwasher method and teaches that it is known that particular carbohydrates (starches) gelatinize a certain temperatures (para. 8) and that effective removal of the carbohydrates occurs when washing is performed at least at that temperature (para. 66).  Based on these teachings of Harada, one of ordinary skill in the art would have had motivation to modify the dishwasher of Kuri and its method of operation such that when carbohydrates are determined, a gelatinization temperature of the carbohydrates is further determined and washing is performed at least at that temperature in order to remove the carbohydrates from dishes.  Therefore, the claimed invention would have been obvious at the time it was filed. 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014014561A by Kuri in view U.S. Patent Application Publication 20060037632 by Nito et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711